DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a first condenser conduit,” “a second condenser conduit” and a “heat exchanger conduit” which renders the claim indefinite as it is unclear whether the claim si positively reciting a first condenser, a second condenser, and a heat exchanger. As recited, the conduits appear to be referring to the structures which define them, however it is unclear whether the actual structures are being claimed. For the purposes of examination, the Examiner will interpret the claim to be reciting the structures of the conduits. 
Regarding claim 16, the claim is rejected on the same basis noted above.
Regarding claim 16, the claim recites the term “high demand” which is a relative term which renders the claim indefinite. The term “high demand” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret to mean that the signal from a utility provider indicative of a period of demand for electrical power in a power grid.
Claims 2-15 are rejected based on their dependency to claim 1. 
Claims 17-22 are rejected based on their dependency to claim 16. 

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1 and 16, the closest prior art of record is Horie (US 2019/0301752). 
The closest prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious: 
A system comprising: a heat-pump circuit including a compressor and a first condenser conduit, wherein the compressor is configured to circulate a working fluid through the heat-pump circuit; and a heating-fluid circuit fluidly isolated from the heat-pump circuit and in a selective heat-transfer relationship with the heat-pump circuit, wherein the heating- fluid circuit includes a first flow-path, a second flow-path, and a third flow-path in selective fluid communication with the first and second flow-paths, wherein the first flow-path includes a first valve and a fluid storage tank, the first valve is movable between an open position allowing fluid flow through the first flow-path and a closed position restricting fluid flow through the first flow-path, wherein the second flow-path includes a second condenser conduit and a second valve, the second condenser conduit is in a heat-transfer relationship with the first condenser conduit, the second valve is movable between an open position allowing fluid flow through the second flow-path and a closed position restricting fluid flow through the second flow-path, wherein the third flow-path includes a heat-exchanger conduit that is configured to receive fluid from the first flow-path when the first valve is in the open position and to receive fluid from the second flow-path when the second valve is in the open position, wherein fluid communication between the heat-exchanger conduit and the first flow-path is restricted when the first valve is in the closed position, and 25Attorney Docket No. 0315-001045-US wherein fluid communication between the heat-exchanger conduit and the second flow-path is restricted when the second valve is in the closed position.  

Regarding claim 1, Horie teaches a system comprising: 
a heat-pump circuit (A, Fig. 1) including a compressor (5, Fig. 1, paragraph [0031]) and a first condenser conduit (2b, Fig. 1, paragraph [0032]), wherein the compressor is configured to circulate a working fluid through the heat-pump circuit (paragraph [0031]); and 
a heating-fluid circuit (B, Fig. 1) fluidly isolated from the heat-pump circuit (see the separation between A and B in Fig. 1), and in a selective heat-transfer relationship with the heat-pump circuit, 
wherein the heating- fluid circuit includes a first flow-path (18, Fig. 1), a second flow-path (the flow path from d2 to 10 and then to 2b in Fig. 1), and a third flow-path in selective fluid communication with the first and second flow-paths (17, Fig. 1, in selective communication via 11), 
wherein the first flow-path includes a fluid storage tank (9, Fig. 1, paragraph [0072]), 
wherein the second flow-path includes a second condenser conduit (10, Fig. 1, paragraph [0045] notes 10 can heat or cool and therefore can acta s a condenser) and, the second condenser conduit is in a heat-transfer relationship with the first condenser conduit (see Fig. 1), 
wherein the third flow-path includes a heat-exchanger conduit (7, Fig. 1, paragraph [0051]).
Horie does not teach:
wherein the first flow-path includes a first valve, the first valve is movable between an open position allowing fluid flow through the first flow-path and a closed position restricting fluid flow through the first flow-path, the second flow-path includes a second valve, the second valve is movable between an open position allowing fluid flow through the second flow-path and a closed position restricting fluid flow through the second flow-path, that the heat exchanger is configured to receive fluid from the first flow-path when the first valve is in the open position and to receive fluid from the second flow-path when the second valve is in the open position, 
wherein fluid communication between the heat-exchanger conduit and the first flow-path is restricted when the first valve is in the closed position, and 
wherein fluid communication between the heat-exchanger conduit and the second flow-path is restricted when the second valve is in the closed position.
In the Examiner’s opinion, a combination would not be obvious to modify the prior art structures to arrive at claim 1 and to provide the valves as claimed in the recited positions in the system absent impermissible hindsight. 
Regarding claim 16, the Horie does not teach:
A method of operating a system for heating an enclosed space, the system including a heat-pump circuit and a heating-fluid circuit that is in a selective heat-transfer relationship with the heat-pump circuit, the method comprising: operating the system in a first mode in which the heat-pump circuit operates at a first capacity and fluid in the heating-fluid circuit absorbs heat from working fluid in the heat-pump circuit, wherein fluid in the heating-fluid circuit is fluidly isolated from working fluid in the heat-pump circuit; receiving a signal from a utility provider indicative of a period of high demand for electrical power in a power grid; switching the system from the first mode to a second mode in which power consumption of the heat-pump circuit is reduced and at least a portion of the fluid circulating in the heating-fluid circuit bypasses a condenser of the heat-pump circuit and flows through a fluid storage tank of the heating-fluid circuit; and directing fluid in the heating-fluid circuit through a heat-exchanger conduit during the first mode and during the second mode, wherein the heat-exchanger conduit is in a heat-transfer relationship with the enclosed space.
Specifically, Horie does not teach the specifics of a utility provider providing a signal to control the system between different modes of operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/              Examiner, Art Unit 3763